— Judgment unanimously affirmed. Memorandum: Because petitioner could have raised the same issues on a direct appeal from his judgment of conviction, Supreme Court properly dismissed his application for a writ of habeas corpus (see, People ex rel. Douglas v Vincent, 50 NY2d 901; People ex rel. Van Patten v Walker, 174 AD2d 1058, 1058-1059, lv denied 78 NY2d 859). (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J. — Habeas Corpus.) Present — Green, J. P., Law-ton, Boehm, Fallon and Davis, JJ.